       Case 1:16-cv-06099-AJN-KNF Document 724 Filed 12/23/20 Page 1 of 3



                                                                                            12/23/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Heena Shim-Larkin,

                         Plaintiff,
                                                                    16-cv-6099 (AJN)
                 –v–
                                                                    MEMORANDUM
  City of New York,                                                OPINION & ORDER

                         Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff filed a motion to recuse the Undersigned pursuant to 28 U.S.C. § 455(a). Dkt.

No. 699. For the reasons explained below, that motion is DENIED.

  I.   Background

       The Court assumes familiarity with the background facts of this case. In February 2019,

Magistrate Judge Fox sanctioned the Defendant and its former attorney Scott Silverman for

making a representation as to its progress in providing discovery without substantial justification

or reasonable inquiry; the Magistrate Judge also reopened discovery to allow the Plaintiff to

depose an individual. Dkt. No. 450. Upon consideration of the record and arguments by both

parties, this Court found that the Magistrate Judge had clearly erred in imposing the sanctions

and that discovery should not be reopened. Dkt. No. 666 at 10-15. In September 2019, the

Magistrate Judge sanctioned the Defendant’s attorney, Dominique Saint-Fort, for making an

erroneous representation to the Plaintiff. Dkt. No. 540. This Court affirmed the Magistrate

Judge’s decision in part but reversed one of the sanctions—requiring Saint-Fort to distribute a

copy of the Magistrate Judge’s decision to dozens of her colleagues—as extreme and not

required by Federal Rule of Civil Procedure 11. Dkt. No. 666 at 15-18.




                                                     1
       Case 1:16-cv-06099-AJN-KNF Document 724 Filed 12/23/20 Page 2 of 3




       In November 2020, Plaintiff filed the instant motion under U.S.C. § 455(a) for the

Undersigned to recuse herself. Dkt. No. 699.

 II.   Discussion

       28 U.S.C. § 455(a) requires that a federal judge “shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” This section requires

recusal where “an objective, disinterested observer fully informed of the underlying facts

[would] entertain significant doubt that justice would be done absent recusal[.]” United States v.

Lovaglia, 954 F.2d 811, 815 (2d Cir. 1992) (citing Deluca v. Long Island Lighting Co., Inc., 862
F.2d 427, 428-29 (2d Cir. 1988)); see also United States v. Bayless, 201 F.3d 116, 126 (2d Cir.

2000). Recusal motions are committed to the sound discretion of the district court. See

Lovaglia, 954 F.2d at 815. In considering recusal motions, “judges must be alert to the

possibility that those who would question their impartiality are in fact seeking to avoid the

consequences of the judge’s expected adverse decision.” Id. (internal marks omitted) (citing H.

R. Rep. No. 1453, 93d Cong., 2d Sess., reprinted in 1974 U.S.C.C.A.N. 6351, 6355).

       Plaintiff sets forth reasons why she believes this Court erred in its decisions to reverse the

imposition of sanctions upon the Defendant and its attorneys and to determine not to reopen

discovery. She argues the Court ignored her fully developed arguments in favor of sanctioning

the Defendant and Mr. Silverman, which the Plaintiff notes should be construed liberally in light

of her pro se status, but considered arguments that the Defendant “merely mentioned.” Mem.

Law in Supp. Of Mot. to Recuse, Dkt. No. 700, at 7-10. She also notes that in reversing the

sanction against Saint-Fort, the Court stated that the Plaintiff did not cite an analogous case

involving such extreme sanctions and that the sanction would do little to serve deterrence goals

but failed to consider her citation to Rankin v. City of Niagara Falls, 569 F. App’x 25 (2d. Cir.

2014), in which the Second Circuit affirmed a decision to refer an attorney who had made a

misrepresentation for professional discipline. Id. at 11-12. The Plaintiff further argues that the

Court exceeded its authority by and did not provide legal support for ordering the Plaintiff to

consolidate four motions into one motion of no more than fifteen pages. Finally, the Plaintiff

                                                     2
       Case 1:16-cv-06099-AJN-KNF Document 724 Filed 12/23/20 Page 3 of 3




contends that this Court has “[p]ervasive[ly] disregard[ed] binding legal authorities in favor of

Defendant” and has disregarded its obligations to construe pro se submissions liberally and to

apply appropriate legal standards. Id. at 15-18.

       There is no basis for recusal. While Plaintiff argues against the Court’s decision on the

merits, there is no evidence or non-frivolous allegation of bias or improper judicial conduct from

which the Court’s “impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). To the

extent that Plaintiff believes the Court erred in its decisions, she may exercise her rights to

appeal at the appropriate time.
III.   Conclusion

       For the reasons stated above, Plaintiff’s motion is denied. This resolves Dkt. No. 699.

The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be

taken in good faith. See Coppedge v. United States, 369 U.S. 438, 445 (1962).



        SO ORDERED.

  Dated: December 23, 2020
       New York, New York                          ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      3
